 


109 HCON 239 IH: Recognizing the need for judges who hear causes of action brought by teenage victims of dating violence to be educated as to the specific needs of such victims.
U.S. House of Representatives
2005-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 239 
IN THE HOUSE OF REPRESENTATIVES 
 
September 8, 2005 
Ms. Millender-McDonald submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
 
CONCURRENT RESOLUTION 
Recognizing the need for judges who hear causes of action brought by teenage victims of dating violence to be educated as to the specific needs of such victims. 

Whereas girls and women between the ages of 16 and 24 are the most vulnerable to domestic violence, experiencing the highest per capita rates of nonfatal intimate partner violence;
Whereas one third of teenagers report experiencing some kind of abuse in their dating relationships, including verbal and emotional abuse;
Whereas approximately 1 in 5 adolescent girls report being physically or sexually hurt by a dating partner;
Whereas 40 percent of teenage girls ages 14 to 17 report knowing someone their age who has been hit or beaten by a boyfriend;
Whereas 26 percent of girls in grades 9 to 12 have been the victim of physical abuse, sexual abuse, or date rape;
Whereas victims of dating violence often turn to the criminal and civil justice system to get the help they need to extricate themselves from violent relationships as a last resort;
Whereas a positive or negative reception from the judge will effect whether or not a victim will continue with their case; and
Whereas judges who are knowledgeable about the specific needs of dating violence victims, especially teenage victims, and recognize the characteristics of domestic violence that may affect judicial thinking are more likely to make the best possible decisions regarding dating violence cases: Now, therefore, be it 
 
That Congress encourages judges who preside over dating violence cases to educate themselves or avail themselves of educational programs that will promote greater understanding of dating violence and the issues faced by teenage victims of dating violence and the extent to which they as members of the judiciary can help these victims extricate themselves from unsafe and unhealthy relationships. 
 
